
	
		II
		110th CONGRESS
		1st Session
		S. 1277
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to clarify the treatment of payment under the Medicare program for clinical
		  laboratory tests furnished by critical access hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Critical Access to Clinical Lab
			 Services Act of 2007.
		2.Clarification of payment for clinical
			 laboratory tests furnished by critical access hospitals
			(a)In generalSection 1834(g)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(g)(4)) is amended—
				(1)in the heading, by striking
			 No beneficiary cost-sharing
			 for and inserting Treatment of; and
				(2)by adding at the end the following new
			 sentence: “For purposes of the preceding sentence and section 1861(mm)(3),
			 clinical diagnostic laboratory services furnished by a critical access hospital
			 shall be treated as being furnished as part of outpatient critical access
			 services without regard to whether—
					
						(A)the individual with respect to whom such
				services are furnished is physically present in the critical access hospital at
				the time the specimen is collected;
						(B)such individual is registered as an
				outpatient on the records of, and receives such services directly from, the
				critical access hospital; or
						(C)payment is (or, but for this subsection,
				would be) available for such services under the fee schedule established under
				section
				1833(h).
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to cost reporting periods beginning on or after the
			 date of enactment of this Act.
			
